DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 May 2021 has been entered. 
 
Response to Amendment
In the amendment dated 10 May 2021, the following occurred:
claims 1, 4, 8, 11, 15, 18, 21, 25, 27, 28.
Claims 1-25 and 27-28 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 14 May 2021 and 09 November 2021 have been considered by the examiner. 
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-20, 25, and 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1:
The claim(s) recite(s) subject matter within a statutory category as a process (claims 8-14, 18-20), machine (claims 1-7, 15-17), and manufacture (claims 25 and 27) which recite steps of:  (claims 1, 8, and 25) receiving test data, detecting an identity of the point of care device, performing processing specific to the detected identity, identifying missing data, retrieving EHR data, and processing the retrieved EHR data; and (claims 15, 18, and 27) receiving test data, detecting an identity of the point of care device, performing processing specific to the detected identity, identify if the received point of care test data does not include an order identifier, comparing point of care test data parameters to stored parameters, and creating and adding an order.

Step 2A, Prong One:
These steps of (claims 1, 8, and 25) detecting an identity of the point of care device, performing processing specific to the detected identity, identifying missing data, and processing the retrieved EHR data; and (claims 15, 18, and 27) detecting an identity of the point of care device, performing processing specific to the detected identity, identify if the received point of care test data does not include an order identifier, comparing point of care test data parameters to stored parameters, and creating and adding an order, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the:
 "interface", "computer", "memory", "computer code", and "processor" (claims 1 	and 15); 
“server system” and “computer” (claim 8); 
“server system”, “interface”, and “computer” (claim 18); 
“non-transient storage medium”, “computer readable code” and “computer” (clam 	25); and 
“non-transient storage medium”, “computer readable code” , “computer”, and 	“interface” (clam 27)
language, (claims 1, 8, and 25) detecting an identity of the point of care device, performing processing specific to the detected identity, identifying missing data, and processing the retrieved EHR data; and (claims 15, 18, and 27) detecting an identity of the point of care device, performing processing specific to the detected identity, identify if the received point of care test data does not include an order identifier, comparing point of care test data parameters to stored parameters, and creating and adding an order in the context of this claim encompass a mental process of the user. 
Specifically, (claims 1, 8, and 25) detecting an identity of the point of care device could amount to a mental determination of the identity of the device; performing processing specific to the detected identity is so broad as to include any type of processing, including mental identify missing data could be a mental identification; and processing the retrieved EHR data entails a determination, which could be performed mentally, and the adding of data to form complete data, which could be performed mentally with a physical aid or computer, such as adding the data to a patient’s medical record; and (claims 15, 18, and 27) detecting an identity of the point of care device could amount to a mental determination of the identity of the device; performing processing specific to the detected identity is so broad as to include any type of processing, including mental processing; identify if the received point of care test data does not include an order identifier could be a mental identification; comparing point of care test data parameters to stored parameters could be a mental comparison; creating and adding an order could be performed mentally with a physical aid or computer, such as adding the order to a patient’s medical record.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims, such as:
Claims 2-7 and 9-14, defining additional required data and EHR data, defining further functions of the computer code which could be performed by a human, transmitting data, and narrowing the scope of the interface;
Claims 16-17
Claim 19-20, narrowing the scope of the interface and transmitting data;
which recite particular aspects of how identifying missing data, processing the retrieved EHR data, comparing data parameters to stored parameters, and creating and adding an order may be performed in the mind and by a human but for recitation of generic computer components.  

Step 2A, Prong Two:
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of interface, computer, memory, code, processor, and storage medium in claims 1, 8, 15, 18, 25, and 27 amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification Page 11, see MPEP 2106.05(f));
add insignificant extra-solution activity to the abstract idea (such as recitation of (claims 1, 8, 15, 18, 25, 27) receiving test data and (claims 1, 8, 25) retrieving EHR data amounts to mere data gathering and selecting a particular data source or type of data to be manipulated, see MPEP 2106.05(g)); and
generally link the abstract idea to a particular technological environment or field of use (such as "point of care", see MPEP 2106.05(h)).

Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 4-7, 11-14, 16-17, and 19, narrowing or defining further functions of the computer code, transmitting data, and claims 6, 13, 16, and 19, narrowing or defining obtaining or receiving data, which are additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering; claims 2-3, and 9-10, narrowing or defining additional required data, which are additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated; and claims 2, 4-5, 7, 9, 11-12, 14, 16-17, and 19-20, narrowing or defining “point of care” data and discussing the use of APIs, which are additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as:  retrieving EHR data as in claims 1, 8, and 25, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); adding data to form complete test data as in claims 1, 8, 15, 18, 25, and 27, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); retrieving EHR data as in claims 1, 8, 25; storing EHR as in claims 1, 8, 15, 18, 25, and 27; storing and retrieving parameter data as in claim 15, 18, and 27, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).

Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields:  retrieving/receiving EHR data and transmitting test data as in claims 2-6, 9-13, 16-17, and 19-20, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); updating an EHR as in claims 4, 11, 16-17, and 19-20, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing and retrieving EHR data as in claims 2-4, 6-7, 9-11, 13-14, 16-17, and 19-20, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken 

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-24 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rentas et al. (US 2015/0051922 A1), hereinafter Rentas.


Claim 21:  
A server system for processing patient test data from at least one point of care device, the server system comprising:
a test data interface for receiving point of care test data for a patient from at least one point of care device;
[0007]:  "patient test data is received from a point of care computer from a point of care interface" Figure 7a, 8a, 9a show a “POC DEVICE” performing the “TEST RUN” and ‘TEST DATA OUTPUT” much like applicant’s Figure 5. Additionally, [0007] also discloses “patient test data from at least one point of care device”
an electronic health record provider interface for interfacing with at least one electronic health record provider's computer, wherein the at least one electronic health record provider's computer stores electronic health records for patients including identifiers for orders for point of care tests and uses flags for point of care test orders in the electronic health record to indicate point of care test orders as fulfilled or unfulfilled;
[0030]:  "an electronic health record interface for sending and receiving data to and from electronic health record providers"; [0031]:  "the software is adapted to be implemented by the processor to control the electronic record interface to transmit the complete patient test data to the electronic health record provider."; [0089]:  "The EHR providers host the [EH]R records in databases…on computers."; and [0010]:  "The patient test data can hence be flagged if it is determined that the device and/or operator failed the compliance test..." where “flagged” indicates unfulfilled, as further shown in [0177]-[0179], where patient test data is deemed noncompliant. [0096] discloses order identifiers being associated with point of care tests.
program memory storing computer code; and
[0029]
a processor for reading and implementing the computer code in the program memory;
[0029]:  "a processor for reading and implementing the software in the memory"
wherein the program memory stores computer code for implementation by the processor to;
[0029]:  "the program memory stores software for implementation by the processor to"
control the test data interface to receive the point of care test data for the patient from at least one point of care device, and control the electronic health record provider interface to transmit the received point of care test data for the patient to a said electronic health record provider's computer for inclusion in the electronic health record for the patient and to set the flag for the point of care test order to indicate that the point of care test order is fulfilled.
[0031]:  "the software is adapted to be implemented by the processor to control the electronic health record interface to transmit the complete patient test data to the electronic health record provider."; [0178]:  "If the patient test data is determined not to be compliant...a message is returned to the POC computer for display to the operator to inform them of the compliance failure for the patient test..."; and [0179]:  "when non-compliance is determined, the patient test data is simply flagged as non-compliant and...the non-compliant patient test data can be processed... the patient test data is not prevented [from] being uploaded into the EHR but is clearly marked for flagged as [0177]:  “If the patient test data is determined to be compliant, the operator identifier is associated with the patient test data…” where, because of this conditional state, the operator identifier acts as a flag indicating fulfilled.

Claim 22:  Rentas discloses the system of claim 21. Rentas further discloses:
the electronic health record provider interface comprises at least one API for interfacing to the at least one electronic health record provider's computer.
[0054]:  "the computer system includes a network interface for interfacing to at least one remote electronic health record computer…" wherein API is understood to mean use of a third party web service or website, such as over a network.

Claim 23:  
A method at a server system for processing patient test data from at least one point of care device, the method comprising:
controlling a point of care interface to receive point of care test data for a patient from at least one point of care device; and
[0007]:  "patient test data is received from a point of care computer from a point of care interface" Figure 7a, 8a, 9a show a “POC DEVICE” performing the “TEST RUN” and ‘TEST DATA OUTPUT” much like applicant’s Figure 5. Additionally, [0007] 
controlling an electronic health record provider interface to transmit the received point of care test data for the patient to an electronic health record provider's computer for inclusion in an electronic health record for the patient and to set a flag for the point of care test data for the patient in the electronic health record for the patient at the electronic health record provider's computer to indicate that the point of care test for the patient is fulfilled, wherein the electronic health record provider's computer uses the flags for point of care test data in the electronic health record to indicate point of care tests as fulfilled or unfulfilled.
[0031]:  "the software is adapted to be implemented by the processor to control the electronic health record interface to transmit the complete patient test data to the electronic health record provider."; [0010]:  "The patient test data can hence be flagged if it is determined that the device and/or operator failed the compliance test..."; [0178]:  "If the patient test data is determined not to be compliant...a message is returned to the POC computer for display to the operator to inform them of the compliance failure for the patient test..."; and [0179]:  "when non-compliance is determined, the patient test data is simply flagged as non-compliant and...the non-compliant patient test data can be processed... the patient test data is not prevented [from] being uploaded into the EHR but is clearly marked for flagged as failing the compliance check." where “flagged” indicates unfulfilled. [0177]:  “If the patient test data is determined to be compliant, the operator identifier is associated with the patient test data…” where, because of this conditional state, the operator identifier acts as a flag indicating fulfilled.

Claim 24:  Rentas discloses the method of claim 23. Rentas further discloses:
the electronic health record provider interface comprises an API for interfacing to the electronic health record provider's computer.	
[0054]:  "the computer system includes a network interface for interfacing to at least one remote electronic health record computer…" wherein API is understood to mean use of a third party web service or website, such as over a network.

Claim 28:  
A non-transient storage medium storing computer readable code for controlling a computer to process patient test data from at least one point of care device, by:
[0071] and [0077]:  "a non-transient storage medium stores computer readable code for controlling a computer to carry out any of the methods as described above."
controlling a point of care interface to receive point of care test data for a patient from at least one point of care device; and
[0007]:  "patient test data is received from a point of care computer from a point of care interface" Figure 7a, 8a, 9a show a “POC DEVICE” performing the “TEST RUN” and ‘TEST DATA OUTPUT” much like applicant’s Figure [0007] also discloses “patient test data from at least one point of care device”
controlling an electronic health record provider interface to transmit the received point of care test data for the patient to an electronic health record provider's computer for inclusion in an electronic health record for the patient and to set a flag for a point of care test order in the electronic health record for the patient at the electronic health record provider's computer to indicate that the point of care order for the patient is fulfilled, wherein the electronic health record provider's computer uses the flags for point of care test orders in the electronic health record to indicate point of care test orders as fulfilled or unfulfilled.
[0031]:  "the software is adapted to be implemented by the processor to control the electronic health record interface to transmit the complete patient test data to the electronic health record provider."; [0010]:  "The patient test data can hence be flagged if it is determined that the device and/or operator failed the compliance test..."; [0178]:  "If the patient test data is determined not to be compliant...a message is returned to the POC computer for display to the operator to inform them of the compliance failure for the patient test..."; and [0179]:  "when non-compliance is determined, the patient test data is simply flagged as non-compliant and...the non-compliant patient test data can be processed... the patient test data is not prevented [from] being uploaded into the EHR but is clearly marked for flagged as failing the compliance check." where “flagged” indicates unfulfilled. [0177]:  “If where, because of this conditional state, the operator identifier acts as a flag indicating fulfilled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-20, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Rentas et al. (US 2015/0051922 A1), hereinafter Rentas, in view of Rowlandson et al. (US 2013/0056535 A1), hereinafter Rowlandson.

Claim 1:
A server system for processing patient test data from at least one point of care device, the server system comprising:
a test data interface for receiving point of care test data for a patient from at least one point of care device over a communication network;
[0007]:  "patient test data is received from a point of care computer from a point of care interface" Figure 7a, 8a, 9a show a “POC DEVICE” performing the “TEST RUN” and ‘TEST DATA OUTPUT” much like applicant’s Figure 5. Regarding Figure 7a, [0103] discloses performing a test and the POC device outputting the test data over a communication network (e.g. serial interface, USB interface, Ethernet interface, Wi-Fi interface, or Bluetooth® interface). Additionally, [0007] also discloses “patient test data from at least one point of care device”
an electronic health record provider interface for interfacing with at least one electronic heath record provider's computer over the communication network, the at least one electronic health record provider's computer storing electronic health records for patients;
[0030]:  "an electronic health record interface for sending and receiving data to and from electronic health record providers" and [0089]:  "The EHR 
program memory storing computer code; and
[0029]:  "program memory for storing software"
a processor for reading and implementing the computer code in the program memory;
[0029]:  "a processor for reading and implementing the software in the memory"
wherein the program memory stores computer code for implementation by the processor to;
[0029]:  "the program memory stores software for implementation by the processor to"
control the test data interface to receive the point of care test data for the patient from at least one point of care device, wherein the point of care test data is received as a signal in a format specific to a point of care device from which the point of care test data has been received, control the test data interface to detect an identity of the point of care device, perform processing that is specific to the detected identity of the point of care device on the point of care test data,
[0029]:  “the server system comprising a point of care interface for receiving patient test data from a point of care computer, the point of care computer receiving the patient test data from at least one point of care device” and "control the point of care interface to receive the patient test data…to identify additional required data missing from the patient test data according to [0096] discloses receiving patient test data and performing device specific processing on it. This appears nearly identical with applicant’s disclosure of this limitation on page 16 of the originally filed specification. [0100] additionally discloses detecting the identity of the connected POC devices.
further process the point of care test data to identify additional required data missing from the point of care test data for the patient according to electronic health record provider requirements,
[0029]:  “the server system comprising a point of care interface for receiving patient test data from a point of care computer, the point of care computer receiving the patient test data from at least one point of care device” and "control the point of care interface to receive the patient test data…to identify additional required data missing from the patient test data according to electronic health record provider requirements..." 
control the electronic health record provider interface to retrieve electronic health record data for the patient from a said electronic health record provider's computer 
Figure 7a, S40-S54; [0105]:  "The service provider's computer 60 looks up all patient test data in the cache…" and "The application server 62…identifies fields in the patient test data that are missing for the test type…" (emphasis added). [0173] discloses the process of Figure 10 maps to the process of Figures 7a and 7b. [0174] and [0177] disclose automatic POC device data input/automatic patient test data input, thereby not requiring operator input.

While Rentas does disclose identifying and providing additional required data, Rentas does not specifically disclose retrieving this data from an electronic health record in response to identifying the additional required data. However, Rowlandson does disclose retrieving electronic health record data in response to identified additional required data ([0038] “the EMR system takes the received medical data and any additional data that may be required from the patient’s EMR” (emphasis added)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Rentas with retrieving electronic health record data in response to identified additional required data as disclosed by Rowlandson. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rentas in order to place "the medical data in a standardized format for transmission and entry into any of a variety of medical devices" (Rowlandson:  [0038]).

Claim 2
the additional required data comprises an order identifier entered in the electronic health record for the patient indicating that the point of care test for the patient was ordered by a physician, and the retrieved electronic health record data comprises an order identifier from the electronic health record data for the patient.
[0096]:  "When a medical practitioner places an order for a POCT in an EHR, the order is assigned a unique identifier and it is associated with the patient record and patient identifier in the EHR." and [0105]:  "The input pat[i]ent name or identifier...is transmitted via the service provider's computer to the EHR provider's computers...in order [to] look up pending orders matching... The resultant list...is returned... The list will include order identifiers..." where additional required data comprises required data fields for patient test data "which can include a field for operator comments or can solely comprise a field for operator comments" meaning the additional required data can also include anything other than operator comments, such as an order identifier as retrieved with the EHR data.

Claim 3:  Rentas in view of Rowlandson discloses the system of claim 2. Rentas further discloses:
the additional required data includes additional data and the retrieved electronic health record data comprises an order identifier and associated order data from the electronic health record data for the patient.
[0105]:  "The input pat[i]ent name or identifier...is transmitted via the service provider's computer to the EHR provider's computers...in order [to] look up pending orders matching... The resultant list...is returned... The list will include order identifiers..." where additional required data comprises required data fields for patient test data "which can include a field for operator comments or can solely comprise a field for operator comments" meaning the additional required data can also include anything other than operator comments, such as an order identifier as retrieved with the EHR data.

Claim 4:  Rentas in view of Rowlandson discloses the system of claim 1. Rentas further discloses:
the computer code is adapted to be implemented by the processor to control the electronic health record provider interface to transmit the complete point of care test data for the patient to the electronic health record provider's computer over the communications network for inclusion in the electronic health record for the patient.
[0031]:  "the software is adapted to be implemented by the processor to control the electronic health record interface to transmit the complete patient test data to the electronic health record provider." [0054], among many others, discloses transmitting such data via a network interface.

Claim 5:  Rentas in view of Rowlandson discloses the system of claim 1. Rentas further discloses:
the electronic health record provider interface comprises at least one API for interfacing to the at least one electronic health record provider's computer.
[0054]:  "the computer system includes a network interface for interfacing to at least one remote electronic health record computer…" wherein API is understood to mean use of a third party web service or website, such as over a network.

Claim 6:  Rentas in view of Rowlandson discloses the system of claim 1. Rentas further discloses:
the computer code is adapted to be implemented by the processor to control the electronic health record provider interface to obtain the electronic health record provider requirements.	
[0030]:  "the software is adapted to be implemented by the processor to control the electronic health record interface to obtain the electronic health [record] provider requirements"

Claim 7:  Rentas in view of Rowlandson discloses the system of claim 1. Rentas further discloses:
the computer code is adapted to be implemented by the processor to store point of care test data that could not be automatically completed and to generate a notification 
[0035]:  "the server system includes a cache memory for storing the patient test data until the complete patient test data is formed." and [0103]:  "a response to the received patient test data…is transmitted to the POC computer and passed to the POC device..." and [0105]:  "the client application...causes the web browser...to open a user interface in the form of a web page retrieved from the web server...of the service provider's computer... The web page prompts the operator of the POC computer..." to enter their credentials, allowing them to request cached data and input additional data to form complete point of care test data, as detailed in the rest of [0105]. The automatic opening of the web page and the prompt for credentials act as a notification. This process is automatic insofar as it is always performed to form complete point of care test data.

Claim 8:
A method at a server system for processing patient test data from at least one point of care device, the method comprising:
receiving point of care test data for a patient from at least one point of care device;
[0007]:  "the point of care computer receiving the patient test data from at least one point of care device" Figure 7a, 8a, 9a show a “POC DEVICE” performing the “TEST RUN” and ‘TEST DATA OUTPUT” much like [0007] also discloses “patient test data from at least one point of care device”
processing the received point of care test data to identify additional required data missing from the point of care test data for the patient according to electronic health record provider requirements;
[0029]:  “the server system comprising a point of care interface for receiving patient test data from a point of care computer, the point of care computer receiving the patient test data from at least one point of care device” and "control the point of care interface to receive the patient test data…to identify additional required data missing from the patient test data according to electronic health record provider requirements..."
retrieving electronic health record data for the patient from an electronic health record provider's computer 
Figure 7a, S40-S54; [0105]:  "The service provider's computer 60 looks up all patient test data in the cache…" and "The application server 62…identifies fields in the patient test data that are missing for the test type…" (emphasis added) and "The application server can obtain this information via the EHR interface 630..." and "The input pat[i]ent name or identifier...is transmitted via the service provider's 60, where the patient test data for the test is stored in the cache 670 with the order identifier and patient identifier (step S53)." wherein processing of the retrieved data is done by the operator who selects a matching order, which then causes the test data to be stored with the order identifier (added data) which did not have to be entered to look up the orders, but is included in the list of the orders and therefore retrieved. This, alongside any operator input, forms complete point of care test data as discussed in [0106]. This process is automatic insofar as it is always performed to form complete point of care test data.

While Rentas does disclose identifying and providing additional required data, Rentas does not specifically disclose retrieving this data from an electronic health record in response to identifying the additional required data. However, Rowlandson does disclose retrieving electronic health record data in response to identified additional required data ([0038] “the EMR system takes the received medical data and any additional data that may be required from the patient’s EMR” (emphasis added)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Rentas with retrieving Rowlandson. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rentas in order to place "the medical data in a standardized format for transmission and entry into any of a variety of medical devices" (Rowlandson:  [0038]).

Claim 9:  Rentas in view of Rowlandson discloses the method of claim 8. Rentas further discloses:
the additional required data comprises an order identifier entered in the electronic health record for the patient indicating that the point of care test for the patient was ordered by a physician, and the retrieved electronic health record data comprises an order identifier from the electronic health record data for the patient.
[0096]:  "When a medical practitioner places an order for a POCT in an EHR, the order is assigned a unique identifier and it is associated with the patient record and patient identifier in the EHR." and [0105]:  "The input pat[i]ent name or identifier...is transmitted via the service provider's computer to the EHR provider's computers...in order [to] look up pending orders matching... The resultant list...is returned... The list will include order identifiers..." where additional required data comprises required data fields for patient test data "which can include a field for operator comments or can solely comprise a field for operator comments" meaning the additional required data can also include anything other than operator comments, such as an order identifier as retrieved with the EHR data.

Claim 10:  Rentas in view of Rowlandson discloses the method of claim 9. Rentas further discloses:
the additional required data includes additional data and the retrieved electronic health record data comprises an order identifier and associated order data from the electronic health record data for the patient.
[0105]:  "The input pat[i]ent name or identifier...is transmitted via the service provider's computer to the EHR provider's computers...in order [to] look up pending orders matching... The resultant list...is returned... The list will include order identifiers..." where additional required data comprises required data fields for patient test data "which can include a field for operator comments or can solely comprise a field for operator comments" meaning the additional required data can also include anything other than operator comments, such as an order identifier as retrieved with the EHR data.

Claim 11:  Rentas in view of Rowlandson discloses the method of claim 8. Rentas further discloses:
transmitting the complete point of care test data to the electronic health record provider's computer over the communication network for inclusion in the electronic health record for the patient.
[0031]:  "the software is adapted to be implemented by the processor to control the electronic health record interface to transmit the complete patient test data to the electronic health record provider." [0054], among many others, discloses transmitting such data via a network interface.

Claim 12:  Rentas in view of Rowlandson discloses the method of claim 8. Rentas further discloses:
the electronic health record provider's computer is interfaced to the server system using an API.
[0054]:  "the computer system includes a network interface for interfacing to at least one remote electronic health record computer…" wherein API is understood to mean use of a third party web service or website, such as over a network.

Claim 13:  Rentas in view of Rowlandson discloses the method of claim 8. Rentas further discloses:
further including using an electronic health record interface to obtain the electronic health record provider requirements from the electronic health record provider’s computer.
[0030]:  "the software is adapted to be implemented by the processor to control the electronic health record interface to obtain the electronic health [record] provider requirements"

Claim 14:  Rentas in view of Rowlandson discloses the method of claim 8. Rentas further discloses:
storing point of care test data that could not be completed and generating a notification to a user to enable the user to enter data to form complete point of care test data for the patient.
[0035]:  "the server system includes a cache memory for storing the patient test data until the complete patient test data is formed." and [0103]:  "a response to the received patient test data…is transmitted to the POC computer and passed to the POC device..." and [0105]:  "the client application...causes the web browser...to open a user interface in the form of a web page retrieved from the web server...of the service provider's computer... The web page prompts the operator of the POC computer..." to enter their credentials, allowing them to request cached data and input additional data to form complete point of care test data, as detailed in the rest of [0105]. The automatic opening of the web page and the prompt for credentials act as a notification.

Claim 15: 
A server system for processing patient test data from at least one point of care device, the server system comprising:
a point of care interface for receiving point of care test data for a patient from at least one point of care device over a communication network;
[0007]:  "patient test data is received from a point of care computer from a point of care interface" Figure 7a, 8a, 9a show a “POC DEVICE” performing the “TEST RUN” and ‘TEST DATA OUTPUT” much like applicant’s Figure 5. Regarding Figure 7a, [0103] discloses performing a test and the POC device outputting the test data over a communication network (e.g. serial interface, USB interface, Ethernet interface, Wi-Fi interface, or Bluetooth® interface). Additionally, [0007] also discloses “patient test data from at least one point of care device”
an electronic health record provider interface for interfacing with at least one electronic heath record provider's computer over the communication network, the at least one electronic health record provider's computer storing electronic health records for patients;
[0030]:  "an electronic health record interface for sending and receiving data to and from electronic health record providers" and [0089]:  "The EHR providers host the [EH]R records in databases…on computers." and “Each EHR provider’s computer implements a web server for interfacing via a network interface…”
an order type memory storing data on parameters for types of orders for point of care tests ordered by physicians, wherein different electronic health providers can require different order types;
[0069]:  "storing a library of test type objects in a library store, each test type object defining a common data structure for a type of patient test…" and [0096] and [0103] and [0070]:  "implementing the selected interface module 
program memory storing computer code; and
[0029]:  "program memory for storing software"
a processor for reading and implementing the computer code in the program memory;
[0029]:  "a processor for reading and implementing the software in the memory"
wherein the program memory stores computer code for implementation by the processor to:
[0029]:  "the program memory stores software for implementation by the processor to"
control the point of care interface to receive the point of care test data for the patient, wherein the point of care test data is received as a signal in a format specific to a point of care device from which the point of care test data has been received; detecting an identity of the point of care device, performing processing that is specific to the detected identity of the point of care device on the point of care test data,
[0029]:  “the server system comprising a point of care interface for receiving patient test data from a point of care computer, the point of care computer receiving the patient test data from at least one point of care device” and "control the point of care interface to receive the patient test data…to identify additional required data missing from the patient test data according to electronic health record provider requirements..." [0096] discloses receiving patient test data and performing device specific processing on it. This appears [0100] additionally discloses detecting the identity of the connected POC devices.

[0069]:  "parsing the patient test data using the selected parser module to identify a test type; and processing the parsed data using the library of test type objects to store the patient test data as an instance of the identified test type." and [0096] and [0103]


While Rentas does disclose determining an order identifier (test type) (i.e. [0069] and [0096]), Rentas does not specifically disclose processing point of care test data to identify if the data does not include an order identifier and automatically creating and adding a test order without operator input. However, Rowlandson 
further process the point of care test data to identify if the received point of care test data does not include an order identifier identifying an order in an electronic health record for the patient for the point of care test for the patient according to electronic health record provider requirements, control the electronic health record provider's interface to automatically create and add a point of care test order to the point of care test data and the electronic health record for the patient at a said electronic health record provider's computer without requiring an operator to create and add the point of care test order.
[0026] where an order number is generated by the computer network based upon patient and test information, where it identifies the lack of an order number and therefore generates one.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Rentas with processing point of care test data to identify if the data does not include an order identifier and automatically creating and adding a test order without operator input as disclosed by Rowlandson. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rentas because “In many modern healthcare information technology systems, an order number is required” (Rowlandson:  [0026]).

Claim 16:  Rentas discloses the system of claim 15. Rentas further discloses:
control the electronic health record provider interface to create a point of care test order in the electronic health record data for the patient at the electronic health record 
[0096]:  "The EHR provider can be identified from an order identifier associated with the patient test. When a medical practitioner places an order for a POCT in an EHR, the order is assigned a unique identifier and it is associated with the patient record and patient identifier in the EHR."
add the received order identifier to the point of care test data.
[0096]:  "when a patient test is performed an operator will input a patient name or identifier enabling the order to be found in the EHR and hence associated with the patient test data in the cache…"

Claim 17:  Rentas discloses the system of claim 15. Rentas further discloses:
the computer code is adapted to be implemented by the processor to control the electronic health record provider interface to transmit the point of care test data to the electronic health record provider's computer for inclusion in the electronic health record for the patient.
[0031]:  "the software is adapted to be implemented by the processor to control the electronic health record interface to transmit the complete patient test data to the electronic health record provider."

Claim 18: 
A method at a server system for processing patient test data from at least one point of care device, the method comprising:
receiving point of care test data for a patient from at least one point of care device over a communications network using a point of care interface;
[0007]:  "patient test data is received from a point of care computer from a point of care interface" Figure 7a, 8a, 9a show a “POC DEVICE” performing the “TEST RUN” and ‘TEST DATA OUTPUT” much like applicant’s Figure 5. Regarding Figure 7a, [0103] discloses performing a test and the POC device outputting the test data over a communication network (e.g. serial interface, USB interface, Ethernet interface, Wi-Fi interface, or Bluetooth® interface). Additionally, [0007] also discloses “patient test data from at least one point of care device”
wherein the point of care test data is received as a signal in a format specific to a point of care device from which the point of care test data has been received; detecting an identity of the point of care device, performing processing that is specific to the detected identity of the point of care device on the point of care test data,
[0029]:  “the server system comprising a point of care interface for receiving patient test data from a point of care computer, the point of care computer receiving the patient test data from at least one point of care device” and "control the point of care interface to receive the patient test data…to identify additional required data missing from the patient test data according to electronic health record provider requirements..." [0096] discloses receiving patient test data and performing device specific processing on it. This appears nearly identical with applicant’s disclosure of this limitation on page 16 of the [0100] additionally discloses detecting the identity of the connected POC devices.

[0069]:  "parsing the patient test data using the selected parser module to identify a test type; and processing the parsed data using the library of test type objects to store the patient test data as an instance of the identified test type." and [0096] and [0103] and [0070]:  "implementing the selected interface module to convert the format of the patient test data to a format specific to the electronic health record providers' computer"

[0089]:  “The EHR providers host the [EHR] records in databases 43 and 53 on computers 40 and 50.”

While Rentas does disclose determining an order identifier (test type) (i.e. [0069] and [0096]), Rentas does not specifically disclose processing point of care test data to identify if the data does not include an order identifier and automatically creating and adding a test order without operator input. However, Rowlandson does disclose these limitations, specifically:
further processing the point of care test data to identify if the received point of care test data does not include an order identifier identifying an order in an electronic health record for the patient for the point of care test for the patient according to electronic health record provider requirements; control the electronic health record provider's interface to automatically create and add a point of care test order to the point of care test data and the electronic health record for the patient at a said electronic health record provider's computer without requiring an operator to create and add the point of care test order, the electronic health record provider's computer storing electronic health records for patients.
[0026] where an order number is generated by the computer network based upon patient and test information, where it identifies the lack of an order number and therefore generates one.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Rentas with processing point of care test data to identify if the data does not include an order identifier and automatically creating and adding a test order without operator input as disclosed by Rowlandson. 
Rentas because “In many modern healthcare information technology systems, an order number is required” (Rowlandson:  [0026]).

Claim 19:  Rentas discloses the method of claim 18. Rentas further discloses:
the electronic health record provider interface is controlled to create a point of care test order in the electronic health record data for the patient at the electronic health record provider's computer and to receive an order identifier for the created point of care test order from the electronic health record provider's computer, and the received order identifier is added to the point of care test data.
[0096]:  "The EHR provider can be identified from an order identifier associated with the patient test. When a medical practitioner places an order for a POCT in an EHR, the order is assigned a unique identifier and it is associated with the patient record and patient identifier in the EHR. ...when a patient test is performed an operator will input a patient name or identifier enabling the order to be found in the EHR and hence associated with the patient test data in the cache…"

Claim 20:  Rentas discloses the method of claim 18. Rentas further discloses:
the point of care test data is transmitted to the electronic health record provider's computer for inclusion in the electronic health record for the patient.
[0031]:  "the software is adapted to be implemented by the processor to control the electronic health record interface to transmit the complete patient test data to the electronic health record provider."

Claim 25:  
A non-transient storage medium storing computer readable code for controlling a computer to process patient test data from at least one point of care device, by:
[0071] and [0077]:  "a non-transient storage medium stores computer readable code for controlling a computer to carry out any of the methods as described above."
controlling a test data interface to receive point of care test data for a patient from at least one point of care device over a communications network;
[0007]:  "patient test data is received from a point of care computer from a point of care interface" Figure 7a, 8a, 9a show a “POC DEVICE” performing the “TEST RUN” and ‘TEST DATA OUTPUT” much like applicant’s Figure 5. Regarding Figure 7a, [0103] discloses performing a test and the POC device outputting the test data over a communication network (e.g. serial interface, USB interface, Ethernet interface, Wi-Fi interface, or Bluetooth® interface). Additionally, [0007] also discloses “patient test data from at least one point of care device”
wherein the point of care test data is received as a signal in a format specific to a point of care device from which the point of care test data has been received, controlling the test data interface to detect an identity of the point of care device, 
[0029]:  “the server system comprising a point of care interface for receiving patient test data from a point of care computer, the point of care computer receiving the patient test data from at least one point of care device” and "control the point of care interface to receive the patient test data…to identify additional required data missing from the patient test data according to electronic health record provider requirements..." [0096] discloses receiving patient test data and performing device specific processing on it. This appears nearly identical with applicant’s disclosure of this limitation on page 16 of the originally filed specification. [0100] additionally discloses detecting the identity of the connected POC devices.
further processing the point of care test data to identify additional required data missing from the received point of care test data for the patient according to electronic health record provider requirements;
[0029]:  “the server system comprising a point of care interface for receiving patient test data from a point of care computer, the point of care computer receiving the patient test data from at least one point of care device” and "identify additional required data missing from the patient test data according to electronic health record provider requirements..."
controlling an electronic health record provider interface to retrieve electronic health record data for the patient from an electronic health record provider's computer over the communication network 
Figure 7a, S40-S54; [0105]:  "The service provider's computer 60 looks up all patient test data in the cache…" and "The application server 62…identifies fields in the patient test data that are missing for the test type…" (emphasis added). [0173] discloses the process of Figure 10 maps to the process of Figures 7a and 7b. [0174] and [0177] disclose automatic POC device data input/automatic patient test data input, thereby not requiring operator input. The network is described in, for example, [0075], enabling communication of computers/web browsers/web pages/web servers etc… as in [0105], [0174], and [0177].

While Rentas does disclose identifying and providing additional required data, Rentas does not specifically disclose retrieving this data from an electronic health record in response to identifying the additional required data. However, Rowlandson does disclose retrieving electronic health record data in response to identified additional required data ([0038] “the EMR system takes the received medical data and any additional data that may be required from the patient’s EMR” (emphasis added)).
Rentas with retrieving electronic health record data in response to identified additional required data as disclosed by Rowlandson. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rentas in order to place "the medical data in a standardized format for transmission and entry into any of a variety of medical devices" (Rowlandson:  [0038]).

Claim 27:
A non-transient storage medium storing computer readable code for controlling a computer to process patient test data from at least one point of care device, by:
[0071] and [0077]:  "a non-transient storage medium stores computer readable code for controlling a computer to carry out any of the methods as described above."
controlling a point of care interface to receive point of care test data for a patient from at least one point of care device over a communication network;
[0007]:  "patient test data is received from a point of care computer from a point of care interface” Figure 7a, 8a, 9a show a “POC DEVICE” performing the “TEST RUN” and ‘TEST DATA OUTPUT” much like applicant’s Figure 5. Regarding Figure 7a, [0103] discloses performing a test and the POC device outputting the test data over a communication network (e.g. serial interface, USB interface, Ethernet interface, Wi-Fi interface, or Bluetooth® [0007] also discloses “patient test data from at least one point of care device”
wherein the point of care test data is received as a signal in a format specific to a point of care device from which the point of care test data has been received, controlling the test data interface to detect an identity of the point of care device, performing processing that is specific to the detected identity of the point of care device on the point of care test data,
[0029]:  “the server system comprising a point of care interface for receiving patient test data from a point of care computer, the point of care computer receiving the patient test data from at least one point of care device” and "control the point of care interface to receive the patient test data…to identify additional required data missing from the patient test data according to electronic health record provider requirements..." [0096] discloses receiving patient test data and performing device specific processing on it. This appears nearly identical with applicant’s disclosure of this limitation on page 16 of the originally filed specification. [0100] additionally discloses detecting the identity of the connected POC devices.

[0069]:  "parsing the patient test data using the selected parser module to identify a test type; and processing the parsed data using the library of test type objects to store the patient test data as an instance of the identified test type." and [0096] and [0103] and [0070]:  "implementing the selected interface module to convert the format of the patient test data to a format specific to the electronic health record providers' computer"

[0089]:  “The EHR providers host the [EHR] records in databases 43 and 53 on computers 40 and 50.”

While Rentas does disclose determining an order identifier (test type) (i.e. [0069] and [0096]), Rentas does not specifically disclose processing point of care test data to identify if the data does not include an order identifier and automatically creating and adding a test order without operator input. However, Rowlandson does disclose these limitations, specifically:
further processing the point of care test data to identify if the received point of care test data does not include an order identifier identifying an order in an electronic health record for the patient for the point of care test for the patient according to 
[0026] where an order number is generated by the computer network based upon patient and test information, where it identifies the lack of an order number and therefore generates one.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transient storage medium as disclosed by Rentas with processing point of care test data to identify if the data does not include an order identifier and automatically creating and adding a test order without operator input as disclosed by Rowlandson. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rentas because “In many modern healthcare information technology systems, an order number is required” (Rowlandson:  [0026]).

Response to Arguments
Regarding 101, applicant argues the amended steps are technical processing steps involving the technical implementation detail requiring a specific type of digital processing dependent upon the type of data received, with applicant citing to page 16, line 9 of the 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the specific method of processing as discussed on page 16, line 9 of the originally filed specification) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues the receiving of data via various signals, as now claimed, is not something that can be performed in the human mind, similar to the findings of SRI Int’l, Inc. v. Cisco Systems, Inc.
The examiner agrees. The receiving of data via various signals is indeed not an abstract idea, but is insignificant extra-solution activity in the form of mere data gathering, as indicated above in the 101 rejection. 
Applicant further argues that the specification sets forth a number of improvements that the claimed technology provides relative to existing approaches, similar to those in Bascom v. AT&T. Applicant concludes that, due to these similarities and because the claims do not constitute a “mental process”, the claims are 101 eligible.
The examiner respectfully disagrees. The examiner could not immediately identify in applicant’s originally filed specification a disclosure of the shortcomings of current systems and how applicant’s claimed invention overcomes any such shortcomings. Accordingly, the 101 rejection of claims 1-20, 25, and 27 has been maintained.

Regarding 102, applicant argues the amendments made to claims 21, 23, and 28 are not taught by Rentas, who discloses flags being used to indicate compliance and only relate to the test data and not to an order, with no disclosure of use to indicate whether an order has been fulfilled or not. 
The examiner respectfully disagrees. The rejection has been modified to fit applicant’s amendments, as can be seen above. Regarding applicant’s arguments, [0096] of Rentas, for example, discloses that patient tests are associated with an order identifier. Similarly, that would mean when the tests of an order have been fulfilled, the order has been fulfilled. Therefore, the examiner considers the disclosure of flagging compliance or non-compliance, such as in [0010] and [0177]-[0179], to still be consistent with applicant amendments. Accordingly, the rejection has been maintained.

Regarding 103, (Claims 1, 8, and 25) applicant argues Rentas does not teach the retrieval of EHR data for a patient for the purpose of processing the data to automatically determine and add data to the POC test data for the patient to try to form complete POC test data, specifically in response to the identified additional required data. Applicant further agues Rentas seeks operator input in response to the identification of require additional data, whereas the claimed invention retrieves EHR data and processes it to automatically determine and add data to the POC test data for the patient. 
The examiner respectfully disagrees. While Rentas does disclose seeking operator input, Rentas [0174] and [0177] additionally discloses automatic point of care device data input/automatic patient test data input, thereby not requiring operator input.
in response to the identified additional required data.” Applicant argues the mention of “additional data” is not adequately disclose the particular additional data as recited in applicant’s claim. 
The examiner respectfully disagrees. In addition to the already cited [0038], [0024] further explains this additional data, wherein the computer network automatically retrieves additional patient information from the patient’s EMR when the computer network determines additional patient information is needed in the performance of a test or procedure. The examiner still considers this “additional information” to be within the scope of applicant’s claimed “additional data.”
Applicant argues Rowlandson does not cure the deficiencies of Rentas with regard to the limitations of automatically determine and add data and without requiring an operator to input the required data missing from the point of care test data for the patient. As discussed above, while Rentas does disclose seeking operator input, Rentas [0174] and [0177] additionally discloses automatic point of care device data input/automatic patient test data input, thereby not requiring operator input.
(Claims 15, 18, and 27) Applicant argues Rentas does not disclose identify if the received point of care test data does not include an order identifier identifying an order in an electronic health record for the patient for the point of care test for the patient according to electronic health record provider requirements as well as compare parameters… if an order identifier is not included in the received point of care test data. Applicant argues Rentas fails to disclose an 
The examiner respectfully disagrees. Regarding the test type vs order type, while [0069] does disclose test types, the examiner fails to see the differentiation between a test type and order type as claimed by applicant. For example, [0096] establishes that each test corresponds to an order, so presumably identification of the test type is an identification of the order type, as the order is made up of the test. Within this interpretation, Rentas does indeed disclose stored order types insofar as it discloses stored test types in [0069].
Applicant further argues Rentas fails to disclose automatically create and add a point of care test order…and the electronic health record…without requiring an operator to create and add the point of care test order. Applicant argues [0069] only teaches storing patient test data as an instance of a test type, not teaching automatically creating and adding a point of care test order. The examiner agrees, as this limitation is disclosed by Rowlandson.
Applicant further argues [0026] fails to disclose these limitations, as it “states nothing more than an order number for a test must be present and must be created within the centralized system” with no disclosure of any possibility of a test being carried out without an order number. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejection of claim 15 relies on the disclosure of both Rentas and Rowlandson. As discussed above in the corresponding rejection, Rentas [0096] discloses determining an order identifier for a test, with Rowlandson 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCE L SMITH whose telephone number is (571) 270-7188.  The examiner can normally be reached on Monday - Thursday, 6:00 am - 4:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANICE MOONEYHAM can be reached at (571) 272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.S./Examiner, Art Unit 3626    

/JANICE A MOONEYHAM/Supervisory Patent Examiner, Art Unit 3626